Peters, C. J.
Plaintiff sued for an assault and battery. Defendant pleaded " son assault demesne,” and plaintiff replied " de injuria.” Under these pleadings the defendant, against the plaintiff’s protest, was allowed by the court " to open and close.” This was contrary to what we regard as the well settled practice’ in this state. The rule of practice and of law in this state, is that, when a plaintiff has to prove anything to make out a full and perfect case, he is entitled to open and close. The test is, whether he need put in any proof of any part of his claim. In *546this case, the burden fell upon him to prove tbe extent of the damages sustained. It is a case of unliquidated damages, and not a case of nominal damages, or of damages to be assessed by computation merely.
The plaintiff certainly had something to prove. The counsel for the defendant contends that the defendant’s plea confessed everything alleged against him. We think not. It did not admit more than a general demurrer or a default would admit, and that would be nominal damages only. Hanley v. Sutherland, 74 Maine, 212, and cases cited. The plea of " son assault demesne ” is but a qualified admission of the injury alleged. The point may be tested in this way: Suppose that, after the pleadings were completed the defendant had rested without any proof whatever. Judgment would go for the plaintiff, no doubt. But for how much ? Would the court order judgment for the sum of one thousand dollars, the amount of damages which the plaintiff alleges, or would the plaintiff be required to prove the damages ?. Can it be, that a plea of son assault demesne admits any amount of damages which a plaintiff inserts in the ad damnum of his writ? If so, a plaintiff may prevent the plea in many cases by alleging exaggerated damages.
In fact, the defendant cautiously worded his plea to avoid admitting the whole injury charged. He says he did " unavoidably a little beat, bruise and ill-treat the said plaintiff.” One of the issues of the case, therefore, was whether the beating was little or much. The declaration for an assault and battery is usually formal and general. Under tbe common form, in our practice, the plaintiff may prove malice as the foundation for punitive damages. The damages are necessarily a matter of uncertainty. The judicial discretion of a jury can be invoked by a plaintiff to settle them, and whatever the pleadings, if in the common form, there must be proof of the nature and extent of the injury sustained. We think there might be great abuse of the practice, if the ruling in this case be sustained. Defendants would adopt the plea of self defence, in order to have the last word, in cases where no- real question exists-but to have the amount of damages *547ascertained. It is not the natural order of things to hear the-accused before the accuser is heard.
In the trial of this cause there was testimony upon both sides.. No one would doubt that the plaintiff proceeded with testimony after the defendant’s side was closed. The defendant had the-privilege of closing the argument upon the question of the extent-of the plaintiff’s injury and amount of damages thereby sustained. To take the lead, a defendant" must admit all the facts necessary to be proved by the plaintiff,” and not merely a prima facie case. Spaulding v. Hood, 8 Cush. 602. " When anything is left for-the plaintiff to show, he has the right to begin and close.”' Thurston v. Kennett, 2 Foster, N.H. 151 Belknap v. Wendell, 1 Foster, N. H. 175. The latest authorities sustain the plaintiff’s view upon this question. See 1 Green. Ev. § § 75, 76, and English and American cases cited in notes of the latest editions. Lunt v. Wormell, 19 Maine, 100; Sawyer v. Hopkins, 22 Maine, 276; Washington Ice Co. v. Webster, 68 Maine, 449; Page v. Osgood, 2 Gray, 260; Dorr v. Tremont National Bank, 128 Mass. 359; Carter v. Jones, 6 C. & P. 64; Mercer v. Whall, 5 Ad. & El. N. S. 447.
The favor extended to the defendant deprived the plaintiff off a valuable legal right — one highly prized by advocates. It did not rest in the discretion of the trial judge to grant it. The rule should be fixed and■ certain, and not be subject to the varying-judgments of different judges. The bar should know what the rule is, and that it may be depended upon.

Exceptions sustained..

Walton, Virgin, Libbey and Symonds, JJ., concurred.